288 F.2d 455
NATIONAL LABOR RELATIONS BOARDv.CARPENTERS' DISTRICT COUNCIL OF MIAMI, FLORIDA AND VICINITY,UNITED BROTHERHOOD OF CARPENTERS & JOINERS OFAMERICA, AFL-CIO.
No. 18733.
United States Court of Appeals Fifth Circuit.
March 30, 1961.

Winthrop A. Johns, Asst. Gen. Counsel, N.L.R.B., Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Dominick L. Manoli, Assoc.  Gen. Counsel, N.L.R.B., Washington, D.C., for petitioner.
Joseph H. Kaplan, Miami, Fla., for respondent.
Before JONES and BROWN, Circuit Judges, and CONNALLY, District Judge.
PER CURIAM.


1
This is a petition by the Board under 10(e) of the Act, 29 U.S.C.A. 160(e), to enforce the order of the Board of November 4, 1960.  This order was entered pursuant to formal settlement stipulation which expressly included a provision for entry of a court order of enforcement.  Nothing presented in the related case of Carpenters' District Council of Miami et al. v. Boire, Regional Director, 5 Cir., 1961, 288 F.2d 454, affords any basis for repudiating the settlement or the entry of an enforcement order.


2
Order enforced.